DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock (PGPUB 2018/0033335) in view of McKinnis (USPN 8,070,492) and in further view of Ronald (PGPUB 2007/0248938).

Regarding claims 1, 13 and 17, Hancock discloses a method, medium and system, hereinafter referenced as a method comprising: 
presenting, by one or more processors of a machine (processor; p. 0079-0080), a graphical user interface (GUI) on a touch-sensitive display screen of a device, the GUI depicting a slider control aligned with a word that includes a sequentially first alphabetic letter and a sequentially second alphabetic letter (touch; p. 0035 with figure 2B), a first zone of the slider control corresponding to the sequentially first alphabetic letter of the word, a second zone of the slider control corresponding to the sequentially second alphabetic letter of the word (user has control of both the pacing of enunciation and the portion of the word that is enunciated, thus the user can being the interaction anywhere in the word and stop interacting anywhere in the word; p. 0039-0043); 
detecting, via the touch-sensitive display screen and by one or more processors of the machine, a touch-and-drag input that begins within the first zone of the slider control and enters the second zone of the slider control (touch-and-drag; abstract with p. 0020-0021, 0045); 
by one or more processors of the machine and in response to the touch-and-drag input beginning within the first zone of the slider control, presenting a first phoneme that corresponds to the sequentially first alphabetic letter of the word, the presenting of the 
by one or more processors of the machine and in response to the touch-and-drag input entering the second zone of the slider control, presenting a second phoneme that corresponds to the sequentially second alphabetic letter of the word (paragraphs 0033-0034 and figure 2B), the presenting of the second phoneme including audio playback of the second phoneme (playback sound; paragraph 0040).  Furthermore, Hancock teaches highlighting letters corresponding to users enunciation progress (p. 0061), but does not specifically teach the slider control including a slidable element that indicates an extent of progress attained in pronouncing the word and a progress than a first and depicting the sequentially first and second alphabetic letter of the word in the second color during the playback of the first and second phoneme.
McKinnis discloses a method wherein a slider is moved letter by letter (abstract with column 2, lines 10-38 with column 3, lines 20-63), to prevent distraction and assist with pronunciation.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to expose only a single letter highlighting progress.
Hancock in view of McKinnis discloses the method as described above, but does not specifically teach making the first letter a different color than the second letter.
Ronald disclose a method wherein as the letters are scrolled over and spoken through the speaker, it is visually highlight (p. 0097) to distinguish from the other letters.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to aid in recognizing data.
claims 2 and 18, Hancock discloses a method wherein: 
the sequentially first alphabetic letter is a vowel, and the first phoneme is a vowel phoneme (vowel; p. 0034-0037, 0046-0048, 0062); and the 
presenting of the first phoneme includes sustaining the audio playback of the vowel phoneme by repeatedly looping at least a portion of the vowel phoneme as long as the touch-and-drag input remains within the first zone of the slider control (user has control of both the pacing of enunciation and the portion of the word that is enunciated, thus the user can being the interaction anywhere in the word and stop interacting anywhere in the word; p. 0039-0043). 
Regarding claims 3 and 15, Hancock discloses a method wherein: 
the sequentially second alphabetic letter is a vowel, and the second phoneme is a vowel phoneme (vowel; p. 0034-0037, 0046-0048, 0062); and 
the presenting of the second phoneme includes sustaining the audio playback of the vowel phoneme by repeatedly looping at least a portion of the vowel phoneme as long as the touch-and-drag input remains within the second zone of the slider control (user has control of both the pacing of enunciation and the portion of the word that is enunciated, thus the user can being the interaction anywhere in the word and stop interacting anywhere in the word; p. 0039-0043). 
Regarding claims 4 and 14, Hancock discloses a method wherein: 
the sequentially first alphabetic letter is a consonant, and the first phoneme is a consonant phoneme (vowel; p. 0034-0037, 0046-0048, 0062); and 
the presenting of the first phoneme includes, after the audio playback of the consonant phoneme, audio playback of silence as long as the touch-and-drag input 
Regarding claim 5, Hancock discloses a method wherein: 
the sequentially second alphabetic letter is a consonant, and the second phoneme is a consonant phoneme (p. 0034, 0045, 0062); 
and the presenting of the second phoneme includes, after the audio playback of the consonant phoneme, audio playback of silence as long as the touch-and-drag input remains within the second zone of the slider control (user has control of both the pacing of enunciation and the portion of the word that is enunciated, thus the user can being the interaction anywhere in the word and stop interacting anywhere in the word; p. 0039-0043). 
Regarding claims 6 and 19, Hancock discloses a method wherein: 
the detected touch-and-drag input has a duration and triggers a presenting of a pronunciation of the word coextensive with the duration of the touch-and-drag input; and the presenting of the pronunciation of the word includes the presenting of the first and second phonemes within the duration of the touch-and-drag input (user moves finger at any desired pace or progression and may move quickly or slowly; p. 0039). 
Regarding claim 7, Hancock discloses a method wherein: 
the detected touch-and-drag input has a movement speed and triggers a presenting of a pronunciation of the word at a speech speed determined based on the 
the presenting of the pronunciation of the word includes the presenting of the first and second phonemes at the speech speed determined based on the movement speed of the touch-and-drag input (user moves finger at any desired pace or progression and may move quickly or slowly; p. 0039). 
Regarding claim 16 and 20, Hancock discloses a method wherein: 
the GUI further depicts an animated mouth (figure 1, element 124 with p. 0021); 
the presenting of the first phoneme further includes displaying the animated mouth in a first mouth shape that corresponds to the first phoneme during the audio playback of the first phoneme (figure 1, element 124 with p. 0021); and 
the presenting of the second phoneme further includes displaying the animated mouth in a second mouth shape that corresponds to the second phoneme during the audio playback of the second phoneme (figure 1, element 124 with p. 0021). 
Regarding claim 9, Hancock discloses a method wherein: 
the GUI depicts the word in a first color prior to the detecting of the touch-and-drag input (darkened, bolded, underlined, animated; p. 0036); 
the presenting of the first phoneme further includes depicting the sequentially first alphabetic letter of the word in a second color during the audio playback of the first phoneme (darkened, bolded, underlined, animated; p. 0036); and 
the presenting of the second phoneme further includes depicting the sequentially second alphabetic letter of the word in the second color during the audio playback of the second phoneme (darkened, bolded, underlined, animated; p. 0036). 
claim 10, Hancock discloses a method further comprising: 
detecting, via the touch-sensitive display screen, a touch input on the sequentially first alphabetic letter of the word (contiguous group of letters; p. 0036); and 
in response to the touch input, presenting the first phoneme that corresponds to the sequentially first alphabetic letter of the word, the presenting of the first phoneme including audio playback of the first phoneme (speech sound; p. 0036). 
Regarding claim 11, Hancock discloses a method further comprising: 
detecting, via the touch-sensitive display screen, a touch input on the sequentially second alphabetic letter of the word (contiguous group of letters; p. 0036); and 
in response to the touch input, presenting the second phoneme that corresponds to the sequentially second alphabetic letter of the word, the presenting of the second phoneme including audio playback of the second phoneme (speech sound; p. 0036). 
Regarding claim 12, Hancock discloses a method wherein: 
the word is a consonant-vowel-consonant word in which the sequentially first alphabetic letter is a first consonant, the sequentially second alphabetic letter is a vowel, and a sequentially third alphabetic letter is a second consonant (0034-0037, 0045-0048, 0062); 
the first phoneme is a first consonant phoneme, the second phoneme is a vowel phoneme, and the sequentially third alphabetic letter corresponds to a second consonant phoneme (0034-0037, 0046-0048, 0062); 
the presenting of the first phoneme includes, after the audio playback of the first consonant phoneme, audio playback of silence as long as the touch-and-drag input 
the presenting of the second phoneme includes sustaining the audio playback of the vowel phoneme by repeatedly looping at least a portion of the vowel phoneme as long as the touch-and-drag input remains within the second zone of the slider control (user has control of both the pacing of enunciation and the portion of the word that is enunciated, thus the user can being the interaction anywhere in the word and stop interacting anywhere in the word; p. 0039-0043); and 
the method further comprises: 
detecting, via the touch-sensitive display screen, that the touch-and-drag input entered a third zone of the slider control, the third zone corresponding to the sequentially third alphabetic letter of the word (user has control of both the pacing of enunciation and the portion of the word that is enunciated, thus the user can being the interaction anywhere in the word and stop interacting anywhere in the word; p. 0039-0043); and 
in response to the touch-and-drag input entering the third zone of the slider control, presenting the second consonant phoneme that corresponds to the sequentially third alphabetic letter of the word, the presenting of the second consonant phoneme including audio playback of the second consonant phoneme followed by audio playback of silence as long as the touch-and-drag input remains within the third zone of the slider control (user has control of both the pacing of enunciation and the portion of the word . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657